                  EXHIBIT 2




Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 1 of 39
                                               DISTRIBUTOR AGREEMENT

    THIS DISTRIBUTOR AGREEMENT (“Agreement”) is made and entered into this _____ day of
    ___________________, _____ in Hanover, Pennsylvania, by and between S-L Distribution
    Company, LLC, a Delaware limited liability company, with its offices and principal place of
    business located at 1250 York Street, P.O. Box 6917, Hanover, York County, Pennsylvania, 17331
    (hereinafter referred to as "S-L"), and _            _        _____ ___________________________,
    a _____________                             ______ with its offices and principal place of business
    located at ___                                                          ________________ __________
    (hereinafter called “Distributor”) (S-L and Distributor shall hereinafter sometimes jointly be referred to
    as “parties” or individually as a “party”).

                                                        WITNESSETH:

    WHEREAS, S-L is a snack food wholesale distributor authorized to sell and distribute the Snyder’s of
    Hanover and Lance brands of products and various other brands of snack products throughout an area,
    which includes the Territory, as hereinafter defined; and

    WHEREAS, Distributor is an independent sales and distribution company, with the knowledge,
    experience, facilities, equipment, resources and ability necessary for the successful sales and
    distribution of snack food;

    WHEREAS, Distributor desires to acquire, and through a separate agreement has acquired, a
    specified geographic area and/or specified stores, or other retail outlets, in which to sell and
    distribute Products, as hereinafter defined, which can be purchased, sold or assigned, subject to the terms
    and conditions hereinafter set forth; and

    WHEREAS, the parties agree and acknowledge that Distributor is an independent contractor and
    business and solely liable for all labor, equipment, materials, costs and expenses necessary and/or
    incurred in connection with the performance of this Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is
    hereby acknowledged, and intending to be legally bound, the parties mutually agree as follows:

                                                           ARTICLE 1
                                                          DEFINITIONS
                  Authorized Outlets – shall mean those stores or other retail outlets selling to the general
                  public, identified on Schedule “B” attached hereto and made a part hereof, which are located
                  in, and/or make-up, the Territory. Thrift stores, discount direct stores, dollar channel stores,
                  club stores, institutional accounts, food service accounts, drug stores, convenience stores and
                  specialty outlets shall not be deemed to be Authorized Outlets unless specifically designated
                  as an Authorized Outlet on Schedule “B”.

                  Authorized Products – shall mean those snack food items now or hereafter sold under the
                  name and trademarks Snyder’s of Hanover and/or Lance or other tradenames or trademarks
                  for which S-L has exclusive distribution rights within the Territory and which are identified


        SL Equity-5                                        1                                               25JAN18
                Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 2 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:       #NFKW0R9Z0DEQR5v1
                  as “Authorized Products,” from time to time, on the Price List. Authorized Products shall
                  not include vend or bulk size products, private label products, products intended for sale as
                  frozen products, products intended for sale to specialty outlets, specialty or seasonal
                  products, stale or out-of-code products or Cross-Dock Products. From time to time, an
                  Authorized Product may be removed from the Price List, may be changed as far as
                  ingredients, packaging or other features, may cease to be sold or distributed by S-L, may
                  have its designation changed from Authorized Product to Other Product or may have its
                  price changed on the Price List.

   C.             Cross-Dock Products – shall means any Products sold to a retail outlet for delivery, at the
                  retail outlet’s request, directly to its warehouse(s) on, or for placement on, a pallet, or other
                  similar short-term promotion.

   D.             Other Products – shall mean those snack food items which are now or hereafter sold and
                  distributed by S-L, other than Authorized Products, and which are listed, from time to time,
                  on the Price List, but are not identified as Authorized Products. Other Products shall also
                  include products produced by manufacturers unaffiliated with S-L, but offered for sale, from
                  time to time, to distributors at various S-L warehouse locations.

   E.             Products – shall mean collectively the Authorized Products and the Other Products.

   F.             Price List – shall mean that document published by S-L, from time to time, entitled the
                  "National DSD Price List". The Price List identifies products that S-L has available for
                  purchase, from time to time that are manufactured by S-L affiliates, the suggested retail
                  price for each product and the Authorized Products. The Price List is for informational
                  purposes only and does not provide an indication of local product availability or pricing
                  nor of regional or partner brand products or availability. Distributor hereby agrees and
                  understands that the Price List may be changed, from time to time, by S-L. The Price List
                  shall be maintained by S-L and made available to Distributor through the Distributor
                  website portal. For local Product availability and pricing, Distributor should consult with
                  the local S-L warehouse.

   G.             Suggested Operating Guidelines – shall mean that document published by S-L, from time
                  to time, entitled "S-L Distribution Company, LLC’s Suggested Operating Guidelines".
                  This document sets forth suggested guidelines which can be utilized by Distributor, at its
                  discretion, in operating the Territory, various procedures which may be applicable, from
                  time to time, for doing business with S-L, and also, charges for various services that
                  Distributor may, from time to time, request from, or that may be applicable to services
                  provided by, S-L.

   H.             Territory – shall mean that geographic area and/or specific stores or other retail outlets
                  for which Distributor is granted the exclusive right to sell Authorized Products to the
                  Authorized Outlets, and the non-exclusive right to sell Authorized Products to other
                  stores and retail outlets, and to sell Other Products to the Authorized Outlets and other
                  stores and retail outlets, so long as such stores or retail outlets are not expressly excluded
                  from the Territory and/or any sale thereto, in the sole discretion of S-L, does not interfere


        SL Equity-5                                         2                                               25JAN18
                Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 3 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:
                                        #NFKW0R9Z0DEQR5v1
                  with any existing commitment made by, or obligation of, S-L. The Territory is more
                  specifically described on Schedule “A” attached hereto and made a part hereof.

                                                 ARTICLE 2
                                          INDEPENDENT CONTRACTOR

   A.             Through this Agreement, the parties intend to, and do, create an independent contractor,
                  business-to-business and customer relationship, by which Distributor may purchase
                  Products from S-L and sell Products to Distributor’s customers in the Territory. Nothing
                  herein shall be construed: (i) to be inconsistent with such relationship; (ii) as constituting
                  Distributor, or its employees, as an employee, franchisee, partner, joint venturer or agent
                  of S-L for any purposes whatsoever; or (iii) as authorizing Distributor, or any officer,
                  director, agent or employee of Distributor, to create or assume any obligation or liability
                  in the name of S-L or to bind S-L. Any contrary final determination by any board, court
                  of competent jurisdiction or agency shall entitle either party to immediately declare this
                  Agreement null and void for all purposes.

   B.             S-L is interested only in the results obtained under this Agreement. The manner, means
                  and methods by which Distributor achieves these results, including but not limited to, its
                  schedule, hours worked, sequence of performing work, when breaks are taken, vehicles
                  and equipment utilized, and other details of performance, shall be determined solely by
                  Distributor and based upon the Distributor’s independent discretion and judgment. S-L
                  will not supervise, control or direct Distributor or Distributor’s employees, and
                  Distributor will have no authority to control or direct the performance of any S-L
                  employees.

   C.             Whether Distributor realizes profits or suffers losses shall exclusively result from the
                  efforts and skills of Distributor.

   D.             Distributor shall obtain and acquire, on its own and at its own cost, all of the skills,
                  instructions, employees, resources, equipment, materials and training that is needed to
                  perform its obligations and services hereunder. S-L shall not be required to, nor shall it,
                  provide Distributor with training or instructions of any type or the reimbursement for any
                  costs.

   E.             Distributor is, and shall hold itself out as, an independent contractor and business and
                  shall not be treated as an employee, franchisee, partner, joint venturer or agent of S-L for
                  any federal, state or local tax, social security, workers’ compensation or unemployment
                  compensation purposes or for any other purposes whatsoever.

   F.             Nothing in this Agreement shall prohibit Distributor from engaging in any other business
                  or profession or selling or distributing any other products.

   G.             Neither party shall have any obligation whatsoever to provide any benefits or privileges
                  of any kind or nature to the other or its employees, including, without limitation,



        SL Equity-5                                        3                                             25JAN18
               Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 4 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:
                                       #NFKW0R9Z0DEQR5v1
                  overtime payments, pension benefits, fringe benefits, insurance benefits, travel privileges
                  or benefits, health benefits or any other benefits or privileges whatsoever.

                                                    ARTICLE 3
                                                 GRANT OF RIGHTS

   A.             Subject to the terms of this Agreement, S-L hereby grants to Distributor the exclusive right
                  to sell Authorized Products to the Authorized Outlets within the Territory. Distributor’s
                  right will continue for as long as S-L continues to distribute Authorized Products in the
                  Territory, unless said rights are sooner sold, assigned or terminated as hereinafter provided.

   B.             Subject to the terms of this Agreement, S-L also grants to Distributor the non-exclusive
                  right to sell Authorized Products to other stores and retail outlets within the Territory, and
                  to sell Other Products to the Authorized Outlets and to other stores and retail outlets
                  within the Territory, so long as any such stores or retail outlets are not expressly excluded
                  from the Territory and/or such sale, in the sole discretion of S-L, does not interfere with
                  any existing commitment made by, or obligations of, S-L.

                                               ARTICLE 4
                                     PURCHASE/DELIVERY OF PRODUCTS

   A.             As set forth in this Agreement, S-L agrees to sell Products to Distributor, which Products
                  may be sold by Distributor to its customers within the Territory. As permitted by this
                  Agreement, the Products shall be sold to Distributor by S-L on the terms and at the prices
                  established, in writing, by S-L from time to time.

   B.             Unless an Authorized Outlet has already negotiated a price for a Product, Distributor
                  may, in its discretion, establish the price at which the Product will be sold to its
                  customers within the Territory.

   C.             Subject to the needs or requirements of its customers, Distributor has full authority to
                  determine the Products and the amount of Products which it may wish to purchase, from
                  time to time, from S-L. Once it determines that it wishes to purchase certain Products,
                  Distributor shall submit an order for the purchase of the Products, in accordance with S-
                  L’s then applicable procedures, to S-L, and upon S-L’s acceptance of an order, S-L will
                  use its best efforts to fill that order in accordance with S-L’s then applicable
                  procedures. Notwithstanding the foregoing, S-L, in case of strikes, shortages or other
                  unavailability of Products, breakdowns or other causes affecting the availability of
                  Products, reserves the right to fill orders proportionately in accordance with the amount
                  of merchandise available, and S-L shall have no liability or responsibility to Distributor
                  or its customers for the failure of delivery by reason of same.

   D.             Distributor shall purchase and pick up its order(s) at S-L’s warehouse, or such other
                  reasonable location as S-L may, from time to time, designate.




       SL Equity-5                                         4                                             25JAN18
               Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 5 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
    E.            If Distributor determines that the delivery of certain Products by S-L is less than the
                  amount it ordered or contains damaged Products, then Distributor shall promptly notify a
                  representative of S-L, in writing, as to the specific nature of the missing or damaged
                  Products. Furthermore, Distributor shall cooperate with S-L in investigating any such
                  claim and shall provide support therefor.

    F.            Distributor recognizes and agrees that, from time to time, certain of the Products may be
                  subject to recall for various reasons by the manufacturer or supplier of the Product. If
                  any recall of a Product should occur, Distributor agrees to and shall cooperate with S-L in
                  regard to the recall and abide with requests, requirements or notices of the manufacturer
                  or supplier of the Product pertaining to such a recall.

                                                 ARTICLE 5
                                      RESPONSIBILITIES OF DISTRIBUTOR

    A.            Distributor acknowledges and agrees the benefits to its business of its participation in this
                  Agreement and Distributor agrees to, and shall, use its best efforts: (i) to develop the full
                  sales potential of the Territory; (ii) to sell Products to Authorized Outlets and other stores
                  and retail outlets within the Territory in accordance with this Agreement; (iii) to sell and
                  promote the Products to achieve the best results possible; (iv) to provide service to
                  Distributors’ customers in accordance with good industry practice and as requested by its
                  customers; and (v) to maintain the established reputation and good will of the Products in
                  the marketplace.

    B.            Distributor agrees to, and shall, be solely responsible for selecting, providing and
                  maintaining, at its expense, all personnel, supervision, equipment, including, for example,
                  sales vehicles, and materials as may be needed for the efficient and proper distribution and
                  sale of the Products and the operation of the Territory. Distributor shall be solely
                  responsible for bearing all costs and expenses for its business and operating and servicing
                  the Territory, including, but not limited to, for vehicles, depreciation, maintenance, fuel, oil,
                  tires, repairs, taxes, insurance coverage, licenses, vehicle registration and renewal fees and
                  tolls. S-L shall not be liable to Distributor or anyone else for any such costs or expenses.

    C.            Distributor acknowledges and agrees that Distributor’s providing of services, and selling
                  Products, to its customers creates a direct business relationship between Distributor and its
                  customers and it shall be solely responsible for any and all obligations or liabilities which
                  may arise, or relate to, such services or the selling of the Products. S-L shall not be
                  responsible or liable for the actions or omissions of Distributor or its employees in regard to
                  the services provided, or Products sold, by Distributor to its customers.

    D.            Distributor acknowledges and agrees that its customers may impose policies, procedures,
                  requests and requirements upon Distributor relating to the sale, purchase, merchandising
                  and/or delivery of the Products, with which Distributor shall comply, and that these
                  policies, procedures, requests and/or requirements are imposed by the customers and not
                  by S-L. Distributor agrees to, and shall, be solely responsible for meeting, and
                  complying with, the requests, needs, policies, procedures, requests and requirements of


         SL Equity-5                                        5                                               25JAN18
                Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 6 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:       #NFKW0R9Z0DEQR5v1
                  its customers, including, but not limited to, providing and selling all the Products
                  required, ordered or requested by its customers and providing merchandising services for
                  Products and Cross-Dock Products as may be requested by its customer. Distributor shall
                  be fully reimbursed by S-L for any Cross-Dock Products that it has been requested by its
                  customer, and does, return to S-L.

   E.             Distributor agrees to, and shall, provide its customers, with a copy to S-L, of its planned
                  schedule for the distribution and sale of Products to each of the customer’s locations
                  within the Territory and Distributor agrees to, and shall, promptly adjust the schedule to
                  meet the needs, policies, procedures and requirements of its customers as may change
                  from time to time. If the Distributor changes it schedule, it agrees to, and shall, provide
                  S-L fifteen (15) days written notice of the change and shall provide the amended schedule
                  to its customers with a copy to S-L.

   F.             Distributor shall exercise its own judgment in making sales to and extending credit to its
                  customers. Distributor shall be responsible for all credit risks involved with such sales
                  except Distributor shall not be responsible for a central bill customer’s inability to pay if
                  the customer has been approved by S-L pursuant to Article 10.B.

   G.             Distributor may employ or retain such persons as it deems necessary to perform this
                  Agreement and service the Territory. All persons so employed or retained by Distributor
                  should be: qualified, licensed and eligible pursuant to all applicable federal, state and
                  local laws, rules and regulations; be properly trained, at Distributor’s expense; capable of
                  operating and maintaining all necessary equipment; fully familiar with the terms of this
                  Agreement; and capable of meeting the requirements of Distributor’s customers.
                  Distributor acknowledges and agrees that such persons are not, nor shall they be
                  considered, employees of S-L. Furthermore, Distributor agrees to, and shall, bear all
                  costs and expenses associated with the employment or retention of such persons,
                  including, but not limited to, wages, overtime, salaries, employment taxes, worker’s
                  compensation coverage, healthcare, retirement and other benefits and insurance coverage.

   H.             Distributor agrees to, and shall, comply with all federal, state and local laws, rules and
                  regulations applicable to its business and the performance of this Agreement. Among
                  other things, Distributor shall be solely responsible for complying with all wage,
                  overtime, benefit and other employment laws for, and regarding, its employees.

   I.             Distributor represents and agrees that it is, and shall be throughout the performance of
                  this Agreement, and shall require all of its employees to be, compliant with all applicable
                  immigration laws, including, but not limited to, the “I-9” requirements, 8 U.S.C. §§ 1324,
                  et seq. and 8 C.F.R. §§ 274a, et seq. Additionally, Distributor agrees to provide S-L upon
                  request with a written representation that it and its employees and employment practices
                  are compliant with all applicable immigration laws, including, but not limited to, the “I-
                  9” requirements, 8 U.S.C. §§ 1324, et seq. and 8 C.F.R. §§ 274a, et seq., and agrees to
                  provide S-L with all documents and information reasonably necessary to support any
                  such representation or information, including copies of I-9’s for it and all of its



        SL Equity-5                                       6                                             25JAN18
               Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 7 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                  employees or individuals who perform any work, services or obligations pursuant to, or
                  for, this Agreement.

   J.             Distributor represents that it has properly incorporated, registered and licensed its
                  business, which it shall maintain throughout the course of this Agreement.

   K.             Distributor agrees to, and shall, acquire and maintain all necessary licenses and permits
                  needed for conducting its business, operating its vehicles and performing this Agreement.
                  Distributor agrees to, and shall, provide valid proof of all such licenses and permits to S-
                  L.

   L.             Distributor agrees to, and shall, acquire, and maintain, throughout the course of this
                  Agreement, an employer identification number (“EIN”) and shall provide evidence to S-L
                  of the existence of the EIN and the maintenance thereof.

   M.             Distributor agrees to, and shall, pay all taxes and fees levied or required in connection
                  with the performance and/or operation of Distributor’s business, the performance of this
                  Agreement, and the sale of the Products, including without limitation, sales and use,
                  business, personal property, ad valorem, fuel, occupational, excise, unemployment, FICA
                  and income taxes and any and all other taxes and fees. Distributor agrees to, and shall,
                  separately file all necessary and required tax returns for its business.

   N.             Distributor agrees to, and shall, electronically transmit its purchases and any other
                  transactions to S-L in the specific file format that may be required by S-L from time to
                  time. In order to comply with this requirement, Distributor may acquire its own
                  computer system or, at its option, Distributor may utilize a hand-held computer system
                  provided by S-L pursuant to the terms and conditions that may be established, from time
                  to time, by S-L.

                                                  ARTICLE 6
                                            RESPONSIBILITIES OF S-L

   Subject to Article 4.C, S-L shall use its reasonable efforts to make available to Distributor
   sufficient quantities of Products for sale to Distributor’s customers in the Territory and to
   preserve and develop the marketability of the Products.

                                     ARTICLE 7
            LOSS/LIMITATION OF AUTHORIZED OUTLET OR AUTHORIZED PRODUCT

   A.             S-L and Distributor recognize that the buying patterns and requirements of customers may
                  change from time to time and that such changes may be outside the control of either S-L or
                  Distributor. A retail outlet currently designated as an Authorized Outlet (or the purchasing
                  departments thereof or buyer therefor) may require delivery of Products to a central
                  warehouse or utilization of another channel or means of distribution which would make the
                  continued service of that Authorized Outlet by Distributor, in whole or in part, impossible or
                  impractical, or which may result in Distributor servicing a retail outlet previously designated


        SL Equity-5                                        7                                              25JAN18
               Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 8 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                  as an Authorized Outlet which is also receiving Authorized Products through other
                  distribution channels or means. Distributor acknowledges that the risk of loss of an
                  Authorized Outlet, in whole or in part, is one of the hazards of its business.

   B.             (1)               In the event that an Authorized Outlet requires or requests the sale and delivery of an
                                    Authorized Product via some other means or channel of distribution, then
                                    Distributor’s exclusive right to sell and distribute said Authorized Product to such
                                    Authorized Outlet shall terminate. If such a termination occurs, S-L agrees to pay
                                    Distributor for any lost sales solely in the following manner and Distributor hereby
                                    agrees to accept such payment as full and complete payment for the lost sales and
                                    the right to sell said Authorized Product to such Authorized Outlet: an amount equal
                                    to: (i) if the Territory was purchased directly from S-L, the average weekly sales of
                                    the Authorized Product in question by Distributor over the preceding fifty-two (52)
                                    weeks to said Authorized Outlet, multiplied by the multiple appearing in S-L’s
                                    books and records used to establish the value of the Territory at the time that
                                    Distributor purchased it from S-L; or (ii) if the Territory was purchased from a third
                                    party, the average weekly sales of the Authorized Product in question by Distributor
                                    over the preceding fifty-two (52) weeks to said Authorized Outlet, multiplied by the
                                    multiple at which Distributor purchased the Territory from the third party unless
                                    such multiple is two (2) multiples or more higher than the average multiple then
                                    appearing in S-L’s records used to establish the value of the territories sold or
                                    transferred within the area or market in which the Territory is located during the
                                    prior year and if it is, the average multiple for the area or market then appearing in S-
                                    L’s records, plus two (2) multiples, shall be used. This amount will be paid in fifty-
                                    two (52) equal weekly installments in conjunction with Distributor’s weekly
                                    settlement. In the event that Distributor subsequently regains the exclusive right to
                                    sell the Authorized Product in question to such Authorized Outlet within the fifty-
                                    two (52) weeks during which these payments are being made by S-L, the payments
                                    will be discontinued and S-L shall have no obligation to pay the balance of the
                                    payments to Distributor.

                  (2)               If, after such fifty-two (52) week period, Distributor subsequently regains the
                                    exclusive right to sell the Authorized Product for which payment was made to
                                    Distributor pursuant to the subparagraph above to said Authorized Outlet,
                                    Distributor shall promptly reimburse to S-L the amount previously paid by S-L to
                                    Distributor for the lost right to sell the Authorized Product in question to such
                                    Authorized Outlet less the profit which Distributor would have made during the
                                    period that it was unable to sell the Authorized Product in question to the Authorized
                                    Outlet which shall be calculated by multiplying the average weekly sales by
                                    Distributor of said Authorized Product to such Authorized Outlet over the last fifty-
                                    two (52) weeks which it sold the Authorized Product to the Authorized Outlet
                                    multiplied by Distributor’s average gross profit margin, i.e., the average price at
                                    which the Authorized Product was sold by Distributor to said Authorized Outlet
                                    minus the average price at which Distributor purchased the Authorized Product from
                                    S-L, then multiplied by the number of weeks for which Distributor lost the right to
                                    sell such Authorized Product to said Authorized Outlet. Under no circumstances,


       SL Equity-5                                                    8                                               25JAN18
               Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 9 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                                    however, shall S-L owe any monies to Distributor if the profits lost by Distributor
                                    during such period exceeds the amount which S-L previously paid Distributor for
                                    the lost right to sell the Authorized Product in question to such Authorized Outlet.

   C.             In the event that an Authorized Outlet discontinues its operations, or in the event that the
                  Authorized Outlet does not wish to purchase an Authorized Product(s) through any other
                  means or channel of distribution, then notwithstanding anything to the contrary in this
                  Agreement or otherwise, Distributor shall not be entitled to any compensation for the lost
                  sales or other damages attributable to such loss of an Authorized Outlet and/or an
                  Authorized Product.

   D.             Distributor hereby agrees not to, nor shall it, assert any claim against S-L, or any other
                  person, whether in tort, contract, equity or otherwise, whether statutory or common law,
                  relating to or arising from: the loss of an Authorized Outlet, in whole or part; or the manner
                  of, or any change to, the sale or distribution of Authorized Products to an Authorized Outlet.

                                                            ARTICLE 8
                                                       ADDITION OF OUTLETS

   A.             Distributor shall not be required to make any additional payment to S-L for the rights to
                  the Territory as a result of any store or retail outlet which may hereafter be developed and
                  added as an Authorized Outlet in the Territory.

   B.             Except as otherwise expressly precluded in this Agreement, Distributor agrees to develop
                  other stores and retail outlets for the sale of the Products in the Territory.

                                                          ARTICLE 9
                                                TITLE/RETURN/SALE OF PRODUCTS

   A.             Legal title to, and ownership of, the Products shall pass to Distributor upon the receipt
                  thereof by, or delivery to, Distributor from S-L, whichever occurs first.

   B.             Distributor shall not be entitled to return to S-L any Products: (i) which Distributor is
                  unable to sell; (ii) which are distressed, stale or out-of-code; or (iii) which become
                  damaged, due to any cause, after receipt by Distributor, but Distributor shall bear all costs
                  therefor. Instead, Distributor agrees and shall be entitled to return to S-L only those
                  Products which were damaged before receipt by Distributor, or which, because of
                  improper manufacture, deteriorate in quality and become unfit for sale prior to the coded
                  dates on such Products. Distributor is solely responsible for the disposition of all
                  damaged, distressed, stale or out-of-code Products.

   C.             Distributor agrees to, and shall, protect and enhance the reputation and goodwill of the
                  Products and their consumer reputation and agrees that any damaged, distressed, stale or
                  out-of-code products which are to be disposed of for resale to, or consumption by, human
                  beings shall be clearly and appropriately labeled as damaged, distressed, stale or out-of-
                  code.


       SL Equity-5                                                  9                                            25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 10 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
  D.             Distributor acknowledges and agrees that, from time to time, S-L may offer stales
                 protection or other incentives to Distributor for certain Products to encourage Distributor
                 to purchase and/or sell said Products, which offer shall be subject to acceptance by
                 Distributor. All such offers, to be valid, must be in writing from S-L.

                                                       ARTICLE 10
                                                 SETTLEMENT OF ACCOUNT

  A.             (1)            Distributor shall pay S-L for all Products purchased each week, per the prices and
                                terms on the current Price List, by the last day of the following settlement week.
                                Correspondingly, S-L will settle on a weekly basis with Distributor for any net
                                amounts owed Distributor for sales made of Products by Distributor for which
                                payment is made by Distributor’s customers directly to S-L, from which
                                settlement shall be deducted amounts owed by Distributor to S-L, including, but
                                not limited to, purchase costs for the Products, leasing costs, charges or credits by
                                Distributor’s customers, other agreed upon or required charges, and other charges
                                authorized by Distributor. To the extent that any weekly settlement payment to
                                Distributor is not sufficient to pay all amounts owed to S-L, Distributor shall
                                immediately pay to S-L all remaining amounts so owed. S-L shall have no
                                responsibility to make deductions for, or pay, wages, benefits, health, welfare and
                                pension costs, withholding for income taxes, unemployment insurance premiums,
                                payroll taxes, disability insurance premiums, Social Security taxes, or any other
                                similar charges with respect to Distributor or Distributor’s employees.

                 (2)            Distributor shall have the ability to review each weekly settlement sheet through
                                whatever means so offered by S-L from time to time. In the event that Distributor
                                believes any information contained in the settlement sheet is inaccurate or
                                incorrect, Distributor shall notify S-L, in writing, within fifteen (15) days of its
                                receipt of the settlement sheet. Distributor’s failure to raise any inaccuracies in
                                the settlement sheet within said period of time shall be deemed acknowledgment
                                and acceptance by Distributor that the settlement sheet is an accurate statement of
                                its accounts with S-L and that any charges contained therein were authorized and
                                approved by Distributor.

  B.             If Distributor requests central billing for a customer of Distributor or if a customer of
                 Distributor requires central billing, S-L may provide central billing for Distributor for
                 that customer if S-L determines that the customer meets the requirements established by
                 S-L. If S-L provides central billing for such a customer, S-L will credit Distributor’s
                 account for the amount of Products sold and invoiced, as supported by documents
                 provided by Distributor to S-L, which reflect actual delivery and sales made in
                 accordance with such customers’ requirements. The date of delivery to such a customer
                 shall be the same date as the invoice date. Distributor shall submit and/or mail sales
                 invoices to S-L as may be required, from time to time, by S-L. S-L may cease providing
                 central billing for a customer of Distributor upon written notice to Distributor.



      SL Equity-5                                                10                                           25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 11 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
   C.             Distributor acknowledges and agrees that the weekly account settlements and central
                  billing are solely done at the request of its customers and/or for administrative
                  convenience and accurate accounting of the parties’ independent, business-to-business
                  relationship. Any credits are made with the express authorization and consent of
                  Distributor for payments due or owing to S-L from Distributor that relate to the purchase
                  of Products by Distributor from S-L or for other agreed upon business expenses of
                  Distributor or to a customer(s) of Distributor for agreed upon charges.

   D.             All payments to Distributor by S-L shall be by direct deposit into a bank account
                  established by Distributor. Distributor shall provide appropriate routing information to S-
                  L in order to establish direct deposit.

   E.             All payments to S-L by Distributor shall be by check, credit card, debit card, or by
                  electronic transfer (including pre-authorized debits). If Distributor fails to make timely
                  payment in full of any amount owed to S-L or is otherwise in breach of this Agreement,
                  S-L shall not be required to supply or sell Products to Distributor until Distributor has
                  paid the amount owed or cured the breach.

   F.             To secure the payment of any indebtedness or liability of Distributor to S-L now or
                  hereafter arising, Distributor hereby grants and conveys to S-L a security interest in this
                  Agreement, in all Products in Distributor’s possession, in all of Distributor’s accounts
                  receivables for the sale of the Products, in all equipment, inventory, goods and supplies in
                  Distributor’s possession and in all proceeds therefrom and further hereby grants and
                  conveys to S-L the rights of a secured party under the Uniform Commercial Code.
                  Distributor further agrees to execute and deliver to S-L, from time to time upon S-L’s
                  written request, all documents which S-L may request and deem necessary or proper to
                  protect its interest, lien or encumbrance or otherwise protect the security interests created
                  hereby, including, but not limited to, the subordination of all other liens and/or
                  encumbrances to the security interest created hereby.

   G.             To further secure the payment of any indebtedness or liability of Distributor to S-L now
                  or hereafter arising, and to secure all of Distributor’s obligations pursuant to this
                  Agreement, the Distributor agrees to, and shall, cause one or more of its officers,
                  directors or shareholders to execute a Personal Guaranty, in a form attached hereto as
                  Exhibit “A,” which Personal Guaranty shall be delivered to S-L upon the execution of
                  this Agreement.

                                                  ARTICLE 11
                                                WHOLESALERSHIP

   S-L may authorize other persons, from time to time, to act as S-L’s wholesaler (the
   "Wholesaler") in an area which includes the Territory. In such event, S-L may, in its sole
   discretion, assign this Agreement to the Wholesaler upon written notice to Distributor.
   Distributor hereby consents to such an assignment, agrees that such an assignment shall fully and
   completely release S-L from any and all liability, damages, claims or expenses arising from or
   under this Agreement or otherwise and agrees, if requested to do so, to surrender this Agreement


        SL Equity-5                                       11                                            25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 12 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
  in exchange for a new agreement between Distributor and the Wholesaler which will reflect the
  assignment by S-L, but which shall otherwise generally have the same terms as this Agreement.

                                               ARTICLE 12
                                    ASSIGNABILITY/TRANSFER/SURVIVAL

  A.             Except as otherwise provided in this Agreement, Distributor (which, for purposes of this
                 Article only, shall include any director, officer, shareholder, estate, executor, successor,
                 permitted assignee or representative of Distributor) shall not sell, assign, transfer, pledge,
                 encumber or otherwise dispose of its interest in this Agreement and/or the Territory, in
                 whole or in part, without the prior written consent of S-L, which consent will not be
                 unreasonably withheld by S-L.

  B.             If Distributor desires to sell, assign or transfer all or part of its interest in this Agreement and
                 the Territory, Distributor shall first make a good faith effort to obtain a written bona fide
                 offer from a proposed third party purchaser which offer shall contain all pertinent terms and
                 conditions of the proposed sale to such third party. Distributor shall furnish a copy of any
                 such offer to S-L in writing.

  C.             In the event that Distributor is unable to sell, assign or transfer all or part of its interest in
                 this Agreement and/or the Territory within ninety (90) days of having advertised the
                 proposed sale, and after making a good faith effort to locate a bona fide purchaser,
                 Distributor may offer the Territory, or part thereof, to S-L and S-L shall have the right, but
                 not the obligation, to purchase the Territory or part thereof from Distributor.

  D.             S-L shall have fifteen (15) days after receipt of Distributor’s written offer and all required
                 and requested information within which to notify Distributor of its decision as to whether it
                 wishes to purchase the Territory and the interest in the Agreement pursuant to the terms of
                 Distributor’s offer.

  E.             Also, as an express condition of the closing of any such sale, assignment, transfer or
                 conveyance, Distributor hereby agrees to, and does, effective as of the date of such
                 closing, on behalf of itself and its directors, officers, employees, shareholders, agents,
                 representatives, successors and assigns, fully release and forever discharge S-L from any
                 and all rights, claims, costs, expenses (including attorneys’ fees and court costs),
                 demands, damages, actions, causes of action, interest, penalties, and other liabilities of
                 every kind and nature, whether known or unknown, whether in contract, tort, equity or
                 otherwise, whether statutory or common law, arising or resulting, directly or indirectly,
                 from or under this Agreement, the ownership of the Territory, or otherwise. Also, at the
                 closing of such sale and as a condition thereof, Distributor shall require the purchaser to
                 enter into the then current form of this Agreement with S-L.




      SL Equity-5                                           12                                                25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 13 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                                  ARTICLE 13
                                              FAILURE TO SERVICE

  A.             If Distributor fails to maintain satisfactory services or fails to meet the requirements of its
                 customers within the Territory, to any segment or part of the Territory, to any Authorized
                 Outlet or to any other store or retail outlet within the Territory, and such failure is not
                 remedied within five (5) days after receipt of written notice thereof from S-L, in addition
                 to any other lawful remedies S-L may have under this Agreement or otherwise, S-L may
                 deem the Territory, the segment or part, the Authorized Outlet or the other store or retail
                 outlet within the Territory to be abandoned.

  B.             Notwithstanding anything to the contrary contained in this Agreement, Distributor agrees
                 that if S-L deems that Distributor has abandoned the Territory, a segment or part, an
                 Authorized Outlet or other store or retail outlet within the Territory, all rights under this
                 Agreement to the Territory, the segment or part, the Authorized Outlet, or other store or
                 retail outlet within the Territory, shall immediately terminate and revert to S-L.

  C.             Also, if S-L determines that the Distributor has abandoned the Territory, a segment or
                 part, an Authorized Outlet or the other store or retail outlet within the Territory,
                 Distributor hereby agrees to and does, effective as of the date of S-L’s termination, on
                 behalf of itself and its directors, officers, employees, shareholders, agents,
                 representatives, successors and assigns, fully release and forever discharge S-L from and
                 against any and all rights, claims, costs, expenses (including attorneys’ fees and court
                 costs), demands, damages, actions, causes of action, interest, penalties, and other
                 liabilities of every kind and nature, whether known or unknown, whether in contract, tort,
                 equity or otherwise, whether statutory or common law, arising or resulting, directly or
                 indirectly, from or under this Agreement, the ownership of the Territory, or otherwise and
                 pertaining to the abandonment of the Territory, a segment or part, an Authorized Outlet
                 or other store or retail outlet within the Territory.

                                               ARTICLE 14
                                         TEMPORARY SERVICE BY S-L

  If Distributor is not able to or does not service the Authorized Outlets by reason of short-term
  illness, emergency, holiday or vacation of its employees, it shall make other adequate provision
  for service at its own expense. If Distributor is unable to make such provision on its own,
  Distributor may request S-L to make sales, on its behalf, to the Authorized Outlets and other
  stores and retail outlets within the Territory and if S-L, within its sole discretion, agrees to do so,
  S-L will do so for the account of Distributor. Distributor shall reimburse S-L for all costs
  incurred by S-L to provide this service. Such temporary operation by S-L shall not relieve
  Distributor of any of the obligations under this Agreement, nor act to cure any default or breach
  which may exist on the part of Distributor.




      SL Equity-5                                         13                                             25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 14 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                                          ARTICLE 15
                                                         TERMINATION

  A.             Distributor may terminate this Agreement as follows:

                 (1)            Distributor may terminate this Agreement, without cause, upon giving sixty (60)
                                days prior written notice to S-L. The parties hereto specifically recognize that
                                damage will occur to S-L, which is difficult to quantify, but which would include the
                                costs of providing temporary service for the Territory, in the event that Distributor
                                should terminate this Agreement, without cause, and without providing at least sixty
                                (60) days prior written notice to S-L. Therefore, in the event of such termination by
                                Distributor, Distributor shall pay to S-L, as liquidated damages, and not as a penalty,
                                the sum of the daily sales average as determined by dividing the average weekly
                                sales of the Products sold by Distributor to its customers in the Territory over the
                                preceding fifty-two (52) weeks by seven (7), multiplied by the Distributor’s average
                                gross profit margin, i.e., the average price at which the Products were sold by
                                Distributor to its customers minus the average price at which Distributor purchased
                                said Products from S-L, and then multiplying said sum by the number of days that
                                Distributor failed to give the required notice.

                 (2)            Distributor may also terminate this Agreement, upon twenty-four (24) hours written
                                notice and S-L shall have no right to cure, after occurrence of any of the following:

                                (a)    The insolvency of S-L or the institution of insolvency, bankruptcy or similar
                                       proceedings by or against S-L;

                                (b)    A general assignment by S-L for the benefit of its creditors, or a receiver is
                                       appointed on account of the insolvency of S-L;

                                (c)    Any dishonesty, fraudulent conduct or misrepresentation in any of S-L’s
                                       dealings with Distributor, the Authorized Outlets, retailers or consumers;

                                (d)    The involvement in any activity which is unsafe or is a health hazard to the
                                       public;

                                (e)    The conviction of S-L or any of its directors or officers of any offense which
                                       is punishable by imprisonment or which is a felony; or

                                (f)    Any actions by S-L which cause, or in the reasonable belief of Distributor
                                       are likely to cause, substantial harm to Distributor’s business, good will or
                                       reputation in the Territory.

                 (3)            In the event of any other breach of this Agreement or the terms hereof by S-L,
                                Distributor shall provide S-L with five (5) business days written notice of the breach
                                within which time S-L must cure the breach. If S-L fails to cure the breach within
                                said five (5) day period, this Agreement may be immediately terminated by


      SL Equity-5                                                14                                             25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 15 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                Distributor without further notice, provided, further, that repeated violations or
                                breaches shall be deemed to constitute substantial harm to Distributor’s business.
                                Accordingly, the parties agree that Distributor shall not be obligated to afford S-L
                                the right to cure its breach on more than three (3) occasions during any consecutive
                                twelve (12) month period and that upon any subsequent breach, Distributor may
                                terminate this Agreement upon twenty-four (24) hours written notice without right to
                                cure.

  B.             S-L may terminate this Agreement and Distributor’s rights with respect to the Territory as
                 follows:

                 (1)            S-L may terminate this Agreement and Distributor’s rights with respect to the
                                Territory, upon twenty-four (24) hours written notice and Distributor shall have
                                no right to cure, after the occurrence of any of the following:

                                (a)    The insolvency of Distributor or the institution of insolvency, bankruptcy
                                       or similar proceedings by or against Distributor;

                                (b)    A general assignment by Distributor for the benefit of its creditors, or a
                                       receiver is appointed on account of the insolvency of Distributor;

                                (c)    Any dishonesty, fraudulent conduct or misrepresentation in any of
                                       Distributor’s dealings with S-L, the Authorized Outlets, retailers or
                                       consumers;

                                (d)    The performance of this Agreement by Distributor’s employees while
                                       under the influence of alcohol or illegal drugs;

                                (e)    The involvement in any activity which is unsafe or is a health hazard to
                                       the public;

                                (f)    The conviction of Distributor or any of its directors or officers of any
                                       offense which is punishable by imprisonment or which is a felony;

                                (g)    Any actions by Distributor which cause, or in the reasonable belief of S-L
                                       are likely to cause: substantial harm to S-L’s business, goodwill or
                                       reputation in the Territory or elsewhere; substantial harm to Distributor’s
                                       business, goodwill or reputation; or substantial harm to another S-L
                                       distributor’s business, goodwill or reputation; or

                                (h)    The abandonment of the Territory, a segment or part of the Territory, an
                                       Authorized Outlet or other store or retail outlet within the Territory.

                 (2)            In the event of any other breach of this Agreement or the terms hereof by
                                Distributor, S-L shall provide Distributor with five (5) business days written
                                notice of the breach within which time Distributor must cure the breach to S-L’s


      SL Equity-5                                               15                                           25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 16 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                reasonable satisfaction. If Distributor fails to cure such breach within said five (5)
                                day period, this Agreement and Distributor’s rights with respect to the Territory
                                may be immediately terminated by S-L without further notice, provided, further,
                                that repeated violations or breaches shall be deemed to constitute substantial harm
                                to S-L’s business. Accordingly, the parties agree that S-L shall not be obligated
                                to afford Distributor the right to cure its breach on more than three (3) occasions
                                during any consecutive twelve (12) month period and that upon any subsequent
                                breach, S-L may terminate this Agreement and Distributor’s rights with respect to
                                the Territory upon twenty-four (24) hours written notice without right to cure.

                 (3)            In addition, S-L may terminate this Agreement and Distributor’s rights with
                                respect to the Territory for other just cause as may arise from time to time
                                including, but not limited to, for business or economic reasons of S-L, or in the
                                event S-L elects to terminate all the distributor agreements within the
                                geographical area of the Territory, upon giving sixty (60) days prior written notice
                                of such termination to Distributor. In the event that S-L so terminates this
                                Agreement and Distributor’s rights with respect to the Territory in accordance
                                with the provisions of this paragraph and fails to provide at least sixty (60) days
                                prior written notice to Distributor, S-L shall pay to Distributor, as liquidated
                                damages, and not as a penalty, the sum of the daily sales average as determined
                                by dividing the average weekly sales of the Products sold by Distributor to its
                                customers in the Territory over the preceding fifty-two (52) weeks by seven (7),
                                multiplied by the Distributor’s average gross profit margin, i.e., the average price
                                at which the Products were sold by Distributor to its customers minus the average
                                price at which Distributor purchased said Products from S-L, and then multiplying
                                by the number of days that S-L failed to give the required notice.

  C.             (1)            (a) Upon the termination of this Agreement by S-L pursuant to Articles 15B(1) or
                                    (2), the Territory and rights of Distributor therein and in this Agreement shall
                                    immediately revert to S-L and S-L shall have the right to operate the Territory
                                    for its own account. S-L shall also have the right to sell the rights to the
                                    Territory at the best price obtainable, after reasonable notice, which sale shall
                                    be for the account of Distributor. In the event that S-L is unable to sell the
                                    rights to the Territory within ninety (90) days of the effective date of a
                                    termination under Articles 15B(1) or (2), after reasonable notice, S-L shall have
                                    the right, but not the obligation, to re-purchase the Territory.

                                (b) In the event that S-L terminates the Agreement pursuant to Article 15B(3), then
                                    S-L shall have the obligation to re-purchase the Territory.

                                (c) If S-L repurchases the Territory from Distributor, S-L agrees to pay Distributor,
                                    and Distributor hereby agrees to accept such payment as full and complete
                                    payment for the Territory and all rights under this Agreement, an amount equal
                                    to: (i) if the Territory was purchased directly from S-L, the average weekly
                                    sales of the Products by Distributor to its customers over the preceding fifty-
                                    two (52) weeks then multiplied by the multiple appearing in S-L’s records used


      SL Equity-5                                                16                                            25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 17 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                        to establish the value of the Territory at the time Distributor purchased it from
                                        S-L; or (ii) if the Territory was purchased from a third party, the average
                                        weekly sales of the Products by Distributor to its customers over the preceding
                                        fifty-two (52) weeks multiplied by the multiple at which Distributor purchased
                                        the Territory from a third party unless such multiple is two (2) multiples or
                                        more higher than the average multiple then appearing in S-L’s records used to
                                        establish the value of the territories sold or transferred within the area or market
                                        in which the Territory is located during the prior year (provided; however, the
                                        calculation to establish the value must include a minimum of three (3) route
                                        sales and, if there have been less than three (3) route sales in the area or market
                                        in the prior year, then the look back period will be extended month by month
                                        until a minimum of three (3) route sales in the area and market are accounted
                                        for) and if it is, the average multiple for the area or market then appearing in S-
                                        L’s records, plus two (2) multiples, shall be used.

                                    (d) If, upon the termination of this Agreement by S-L, the Territory is either sold to
                                        a third party or purchased by S-L, Distributor shall promptly execute,
                                        acknowledge and deliver to S-L, in a form satisfactory to S-L, such agreements
                                        and documents which S-L may reasonably request or is necessary to effectuate
                                        the sale or purchase of the Territory. Furthermore, if Distributor fails or refuses
                                        to so execute, acknowledge and/or deliver such agreements and/or documents
                                        to S-L within ten (10) days of receiving a written request from S-L, Distributor
                                        hereby authorizes S-L to, and S-L may, execute, acknowledge and deliver all
                                        such agreements and documents on Distributor’s behalf as may be necessary to
                                        effectuate such sale or purchase of the Territory.

                  (2)               The proceeds from the sale of the Territory as established above, after deducting
                                    therefrom any amounts owed by Distributor to S-L, any other amounts previously
                                    authorized by Distributor, the reasonable costs incurred by S-L in effecting or
                                    attempting to effect the sale of the Territory, and the costs associated with the
                                    satisfaction of any outstanding liens or obligations, will be paid to Distributor in
                                    exchange for its release, on behalf of itself and its directors, officers, employees,
                                    shareholders, agents, representatives, successors and assigns and in a form
                                    acceptable to and provided by S-L, of all rights, interests, claims, demands,
                                    liabilities, causes of action, interest, penalties, costs and expenses including, but
                                    not limited to reasonable attorneys’ fees, of every kind and nature, whether known
                                    or unknown, whether in contract, tort, equity or otherwise, whether statutory or
                                    common law, arising or resulting, directly or indirectly, from or under this
                                    Agreement, the sale of the Territory or otherwise. In the event the proceeds from
                                    the sale are not enough to pay all amounts owed to S-L plus any outstanding liens
                                    or obligations, then the proceeds shall be applied first to the obligations to S-L.
                                    Distributor shall remain obligated to, and shall, pay any balance due to S-L as
                                    well as any unpaid liens or obligations.




       SL Equity-5                                                   17                                              25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 18 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                 (3)            Distributor agrees that the termination of this Agreement shall not relieve Distributor
                                of any obligations to S-L accrued as of the effective date of termination or of any
                                outstanding liens or obligations.

                 (4)            Also, Distributor agrees that if this Agreement is terminated by either Distributor or
                                S-L, Distributor shall return to S-L, within five (5) days after the termination of this
                                Agreement, any property which belongs to S-L.

                 (5)            Further, Distributor agrees that it shall remain responsible for any stale Products
                                distributed to its customers for two (2) weeks after the termination of this
                                Agreement.
                                                           ARTICLE 16
                                                         TRANSFER FEE

  In the event of any sale, assignment or transfer by Distributor, or by S-L for the account of
  Distributor of all or a portion of the Territory and/or Distributor’s rights under this Agreement,
  Distributor agrees to, and shall, pay a transfer fee as consideration for and payment of S-L’s
  administrative and other activities in connection with such sale, assignment or transfer. Distributor
  and S-L agree that the amount of the transfer fee shall be equal to five percent (5%) of the total
  consideration received for such sale, assignment or transfer.

                                                          ARTICLE 17
                                                       SERVICE CHARGES

  From time to time Distributor may request that S-L provide it with certain services which may
  include, but not be limited to, the use and maintenance of computer equipment, the processing of
  automated settlement and financial reports, and providing various supplies and other services
  which Distributor may request to support its business. If S-L agrees to provide such services or
  supplies, the charges therefor will be established by S-L, as set forth in writing, and may be
  subject to change from time to time at the sole discretion of S-L, but after thirty (30) days written
  notice to Distributor. Furthermore, Distributor agrees and acknowledges that S-L may deduct
  the amount of any such charges from any amounts which may be due and owing by S-L to
  Distributor.

                                                     ARTICLE 18
                                             TRADEMARKS AND TRADENAMES

  A.             Distributor recognizes and agrees that advertising for the Products may affect other
                 distributors, S-L and the manufacturers of the Products. For the protection of the good
                 will of the Products, Distributor, in the sale of the Products, agrees to use only advertising
                 that is supplied or approved by S-L and/or that conforms to the provisions of this
                 Agreement.

  B.             Distributor shall not conduct its business under S-L’s name, trademarks or tradenames, or
                 the trademarks or tradenames of any of the Products. Distributor further shall make no
                 use of S-L’s name, trademarks or tradenames, or the trademarks or tradenames of any of


      SL Equity-5                                                 18                                             25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 19 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                 the Products, for any reason whatsoever, except upon receiving S-L’s prior written
                 consent and, on the request of S-L, Distributor shall immediately discontinue the use of,
                 and shall remove from any vehicle or other location, S-L’s name, trademark or tradename
                 or the trademark or tradename of any Product. Finally, Distributor hereby disclaims any
                 ownership or other interest whatsoever in S-L’s name, trademarks and tradenames and
                 the trademarks and tradenames of the Products and agrees that it shall not claim that any
                 permitted use thereof creates any ownership or other interest by it therein.

  C.             On the termination of this Agreement, Distributor agrees to and shall immediately
                 discontinue the use of all names, trademarks, tradenames, advertising or anything else that
                 might make it appear that Distributor is still selling the Products or performing pursuant to
                 this Agreement.

                                                         ARTICLE 19
                                                 INSURANCE/INDEMNIFICATION

  A.             Distributor, at its own cost and expense, agrees to, and shall, obtain and maintain in full
                 force and effect during the term of this Agreement:

                   (1)          Worker’s Compensation insurance policy per applicable state statutory requirements
                                and limits;

                   (2)          Commercial General Liability insurance policy written on an occurrence form
                                including but not limited to, premises/operations, products and completed operations
                                and contractual liability relating to Distributor’s indemnification obligations set forth
                                in Article 19.B, including, but not limited to, third-party claims, with the following
                                Limits of Liability:

                                    a.   $1,000,000 each occurrence;
                                    b.   $2,000,000 General Aggregate;
                                    c.   $2,000,000 Products/Completed Operations Aggregate;
                                    d.   $100,000 Fire / Physical Damage (any one loss); and
                                    e.   $5,000 Medical Expense (any one person) covering Distributor and its
                                         directors, officers and employees; and

                 (3)            Commercial Business Automobile insurance policy, covering any owned, leased
                                or non-owned vehicle with $1,000,000 Combined Single Limit each accident.
                                The automobile insurance acquired by Distributor shall provide coverage on any
                                vehicle which Distributor might use in its operations conducted pursuant to this
                                Agreement, regardless of whether Distributor owns, borrows or leases such vehicle.

                   S-L Distribution Company, LLC, and its parent company, subsidiaries and affiliates shall
                   be named as additional insureds for both the Commercial General Liability and the
                   Commercial Business Automobile insurance policies required above. For all policies listed
                   above, Distributor shall grant S-L a waiver of subrogation and Distributor’s policies shall
                   be primary and non-contributory with respect to any other insurance providing coverage to


      SL Equity-5                                                 19                                              25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 20 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                    S-L. All required insurance policies shall be written with insurance carriers licensed to do
                    business in the state of Distributor’s operations and have a Best’s Rating of A or higher
                    with a firm size category of VII or better. Additionally, Distributor agrees to, and shall,
                    increase the amount of any such coverage, as may be necessary, from time to time, to meet
                    the requirements of its customer(s) and/or to comply with industry practice or standards.

                    A valid certificate of insurance for all such policies must be presented by Distributor at, or
                    before, the execution of this Agreement and all applicable policies shall be maintained
                    throughout the duration of this Agreement, with any updated certificates to be sent to S-L
                    upon each renewal of the applicable policy. Each policy must include additional insureds,
                    waiver of subrogation and primary and non-contributory language. Further, each policy
                    shall provide that it will not be cancelled or materially altered without the insurance
                    company(s) giving S-L at least thirty (30) days prior written notice before any such
                    cancellation or alteration shall become effective. All certificates of insurance shall be
                    mailed to: S-L Distribution Company, LLC, Attn: Risk Management, PO Box 6917,
                    Hanover, PA 17331.

                    Distributor’s compliance with these requirements for insurance shall not relieve or decrease
                    the liability of Distributor, in any way, under this Agreement. Anything to the contrary
                    notwithstanding, the liabilities of Distributor under this Agreement shall survive and not be
                    terminated, reduced or otherwise limited by any expiration or termination of insurance
                    coverages.

   B.             Distributor, on behalf of itself and its directors, officers, employees, shareholders, agents,
                  representatives, successor and assigns, assumes all risks and liabilities for, and agrees to and
                  shall, at its sole cost and expense, protect, defend, indemnify, and hold harmless S-L and its
                  predecessors, successors, parents, subsidiaries, affiliates, related and sister companies, and
                  all of their respective past, present and future employees, directors, officers, shareholders,
                  partners, attorneys, representatives, insurers, agents, administrators, heirs, successors and
                  assigns (collectively, the “S-L Releasees”) from and with respect to any and all fines, rights,
                  claims, third-party claims, costs, expenses (including reasonable attorneys’ fees and court
                  costs), demands, damages, punitive damages, actions, causes of action, suits, injuries,
                  including death, loss of property, interest, penalties and other liabilities of every kind and
                  nature, whether known or unknown, whether in contract, tort, equity or otherwise, whether
                  statutory or common law, caused by, or in any manner arising or resulting, directly or
                  indirectly, from: Distributor’s or its employees’ actions, omissions or negligence; the
                  performance of this Agreement by Distributor; any breach of this Agreement by Distributor;
                  the operation of Distributor’s business; the use or operation of Distributor’s vehicles; or a
                  claim by or for any third-party or entity, including but not limited to, any customer of
                  Distributor or any governmental authority. The above provisions shall further apply to any
                  claims, third-party claims, actions, causes of action, suits, demands or damages brought by,
                  or on behalf of, any employee of Distributor, or anyone directly or indirectly employed by
                  Distributor or anyone for whose acts Distributor may be liable, or responsible, against S-L
                  and/or the S-L Releasees; Distributor expressly waives for itself and its insurers any and all
                  protections afforded by or under any applicable workers’ compensation act, but only as is
                  necessary to fully comply with their responsibilities and obligations under these provisions;


       SL Equity-5                                          20                                             25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 21 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                  and the obligations hereunder shall not be limited, in any way, by any limitation on the
                  amount or type of damages, compensation or benefits payable by or for Distributor under
                  any applicable workers’ compensation act, disability benefits act, any other employee
                  benefits acts or any insurance. Each party shall notify the other party, in writing, of any
                  such matters or actions as soon as the party becomes aware thereof. Unless otherwise
                  required by any applicable insurance policy, S-L shall have the exclusive right to control
                  and direct the legal activities associated with any such action against it through counsel
                  retained by it, but at Distributor’s cost and expense.

   C.             S-L assumes all risks and liabilities for, and agrees to and shall, at its sole cost and expense,
                  protect, defend, indemnify, and hold harmless Distributor and its directors, officers,
                  employees, shareholders, agents, insurers, representatives, successors and assigns from and
                  against any and all fines, rights, claims, third-party claims, costs, expenses (including
                  reasonable attorneys’ fees and court costs), demands, damages, punitive damages, actions,
                  causes of action, suits, injuries, including death, loss of property, interest, penalties and other
                  liabilities of every kind or nature, whether know or unknown, whether in contract, tort,
                  equity or otherwise, whether statutory or common law, caused by, or in any manner arising
                  or resulting, directly or indirectly, from: injury arising from the consumption of any Product
                  sold by S-L to Distributor, but only if such claim arises solely from the actions of S-L, the
                  Product has not been altered by Distributor or others, Distributor has fully complied with its
                  obligations under this Agreement and provided S-L is promptly notified of such claim and is
                  permitted to assume the defense thereof and to settle same in its discretion and through its
                  own representative or counsel.

                                                        ARTICLE 20
                                                         NOTICES

   Except as otherwise provided in this Agreement, any notice or demand required or permitted
   under this Agreement shall be in writing and shall be deemed properly given: When personally
   delivered; twenty-four (24) hours after deposit with a national express delivery service for next
   day delivery; or seventy-two (72) hours after deposit in the mail, return receipt requested, first
   class postage pre-paid, if to Distributor, addressed to Distributor at the address above stated in
   this Agreement or, if to S-L, at the following address:

                                S-L Distribution Company, LLC
                                Attn: Legal Department (IBO Notice)
                                13515 Ballantyne Corporate Place
                                Charlotte, North Carolina 28277

                                With a copy to:
                                S-L Distribution Company, LLC
                                Attn: DSD Route Transaction Management (IBO Notice)
                                1250 York Street
                                PO BOX 6917
                                Hanover, PA 17331



       SL Equity-5                                           21                                               25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 22 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
   Either party may designate a new notice address by delivering notice of such change in
   accordance with this Article 20 and such change shall become effective ten (10) days after
   delivery. Notwithstanding anything in this Article 20 to the contrary, if Distributor has
   completed the Adobe Sign email verification, Distributor hereby authorizes S-L to deliver any
   notice required or permitted under this Agreement to such email address designated by
   Distributor (as may be amended, from time to time, in accordance with this Article 20) and such
   notice shall be deemed delivered upon sending to the Distributor-designated email address.


                                              ARTICLE 21
                                         CUSTOMER COMPLAINTS

   Distributor shall receive, and promptly investigate and handle, all complaints received from its
   customers or prospective customers and in so doing shall seek to protect the goodwill of the
   Products. All complaints received by Distributor which cannot be readily remedied by Distributor
   shall be promptly reported, in writing, to S-L and thereafter S-L and Distributor will seek to work
   jointly together to reasonably remedy any such complaint. In the event that Distributor is unable to
   receive such complaints, or in the event that Distributor’s customers contact S-L directly regarding
   complaints, then S-L will communicate said complaint to Distributor, so that Distributor may
   address the complaint as promptly as possible.

                                               ARTICLE 22
                                     USE OF S-L’s PLACE OF BUSINESS

   Distributor agrees that it shall not use the property, offices or facilities of S-L to conduct its business
   or store its equipment or materials.

                                                ARTICLE 23
                                           LIMITED WARRANTIES

   S-L warrants that the Products sold by it to Distributor pursuant to this Agreement are as described
   on the packages containing such Products. S-L MAKES NO OTHER REPRESENTATION OR
   WARRANTY OF ANY OTHER KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE
   PRODUCTS, WHETHER AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
   PURPOSE OR ANY OTHER MATTER WHATSOEVER, ANY SUCH REPRESENTATIONS
   OR WARRANTIES BEING HEREBY EXPRESSLY EXCLUDED AND WAIVED. S-L DOES
   NOT AUTHORIZE ANYONE TO MAKE ANY OTHER REPRESENTATION OR
   WARRANTY EXCEPT AS STATED HEREIN.

                                 ARTICLE 24
       DISPUTES/LIMITATIONS ON DAMAGES/CLASS ACTION AND JURY WAIVERS

   A.             Dispute Resolution Process – Exclusive Process. Distributor and S-L agree that the
                  dispute resolution process set forth below shall be the sole and exclusive method by
                  which any and all Covered Disputes , as hereinafter defined, shall be resolved and
                  decided between Distributor and S-L:


       SL Equity-5                                    22                                               25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 23 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                  (1)           Covered Disputes. Except for Excluded Disputes, as hereinafter defined, Covered
                                Disputes shall include any and all claims, disputes, suits or causes of action
                                between Distributor, its predecessors and/or successors and/or its and their
                                respective past, current and/or future owners, officers, directors, employees,
                                shareholders, members, managers, partners, beneficiaries, administrators,
                                executors, estates, attorneys, insurers, assigns, agents, representatives and/or all
                                business entities in which they have, may have or ever had an ownership interest
                                (collectively, for purposes of this Article, the “Distributor Parties”) and S-L, its
                                predecessors and/or successors and/or its and their respective past, current and/or
                                future officers, directors, employees, shareholders, members, managers, partners,
                                subsidiaries, parent companies, insurers, assigns, agents and/or representatives
                                (collectively, for purposes of this Article, the “S-L Parties”), including, but not
                                limited to: all claims and disputes arising out of or under or in any way relating to
                                this Agreement or any other agreement between the parties, including any claim
                                for a breach or termination thereof, and/or the Territory; and all claims and
                                disputes relating to any allegation of any employment, franchise or other non-
                                independent contractor relationship or misclassification between any of
                                Distributor Parties and any of the S-L Parties, and including, but not limited to, all
                                claims and disputes pertaining to: contract, tort, defamation, fraud, equity and/or
                                other common law claims, wage and hour claims, pension claims, benefit claims,
                                recovery or reimbursement claims, discrimination, harassment and retaliation
                                claims and claims arising under or relating to any federal, state or local
                                constitution, statute, law or regulation, whether now or hereafter existing.

                  (2)           Excluded Disputes. The following claims and disputes are not subject to this
                                arbitration: (1) claims relating to the specific performance of this dispute
                                resolution provision; (2) claims or cross-claims relating to contribution,
                                indemnification or subrogation in connection with a claim by a third-party against
                                a Distributor Party and/or a S-L Party; (3) applications for temporary or
                                preliminary injunctive relief in aid of arbitration or for the maintenance of the
                                status quo pending arbitration; (4) claims relating to the use or misuse of trade
                                names, trademarks or intellectual property of an S-L Party; (5) claims related to
                                the use or misuse of alleged confidential trade secrets and proprietary business
                                information of an S-L Party; and (6) any claim that is expressly precluded from
                                arbitration by an applicable federal law, statute or regulation. Further, nothing set
                                forth in this Article waives Distributor’s right to file a charge or complaint with,
                                or on behalf of, any federal, state, or local administrative agency if such claim is
                                expressly precluded from arbitration under applicable law and such law is not
                                preempted by the Federal Arbitration Act (9 U.S.C. §§ 1, et seq.) (“FAA”);
                                however, any Covered Dispute that is not so precluded must be submitted to
                                dispute resolution in accordance herewith.

                  (3)           Notice of Covered Dispute. In the event of any Covered Dispute, the party
                                initiating the Covered Dispute must first provide written notice of each Covered
                                Dispute, by mail, to the other party (“Notice”). Distributor shall mail its Notice
                                to:


       SL Equity-5                                               23                                            25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 24 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                                S-L Distribution Company, LLC
                                Attn: Legal Department (IBO ADR)
                                13515 Ballantyne Corporate Place
                                Charlotte, North Carolina 28277

                                S-L shall mail its Notice to Distributor to the address set forth above in this
                                Agreement.

                                The Notice must state the claim with sufficient detail to identify the claim as a
                                Covered Dispute. The providing of the Notice, and the subsequent informal
                                meeting (described below), must occur before a Covered Dispute may proceed to
                                binding arbitration.

                  (4)           Informal Meeting. Upon receiving Notice of a Covered Dispute, an authorized
                                representative of S-L and an authorized representative of Distributor shall meet
                                in-person and confer regarding the Covered Dispute, and must make a good faith
                                effort to resolve the Covered Dispute. The meeting shall be held within fourteen
                                (14) business days of receipt of the Notice, unless mutually agreed, in writing, by
                                Distributor and S-L to hold the meeting at a later date.

                  (5)           Binding Mutual Arbitration. If Distributor and S-L are unable to mutually resolve
                                a Covered Dispute through an informal meeting as required by Article 24.A(4),
                                the party initiating the Covered Dispute may then promptly initiate mandatory
                                final and binding arbitration, which shall be the sole and exclusive means to
                                resolve any Covered Dispute after an informal meeting. This requirement to
                                arbitrate applies with respect to all Covered Disputes, whether initiated by
                                Distributor or S-L.

                  (6)           Filing for Arbitration.

                                (a)   To initiate arbitration, Distributor shall file a written demand for arbitration
                                      with the American Arbitration Association (“AAA”), on a fully completed,
                                      then current AAA Commercial Demand for Arbitration Form (“Demand”)
                                      along with a copy of the Distributor Agreement and Two Hundred and
                                      No/100 Dollars ($200.00), constituting Distributor’s portion of the filing
                                      fee. Distributor shall simultaneously send a copy of the Demand to S-L at
                                      the following address:

                                      S-L Distribution Company, LLC
                                      Attn: Legal Department (IBO ADR)
                                      13515 Ballantyne Corporate Place
                                      Charlotte, North Carolina 28277

                                       The Demand must be filed with the AAA within the time period provided
                                       by the limitations periods set forth below in this Article or the statute of
                                       limitations applicable to the claim(s) set forth in the Demand, whichever is
                                       shorter. The date upon which the Demand is sent to the AAA shall be the
                                       date that the arbitration is initiated for purposes of the limitations period

       SL Equity-5                                              24                                             25JAN18
              Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 25 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:      #NFKW0R9Z0DEQR5v1
                                       and/or statute of limitations applicable to the claim(s) asserted. As set
                                       forth more fully in Article 24.A(10), S-L will pay all arbitration filing fees
                                       beyond the Two Hundred and No/100 Dollars ($200.00) paid by
                                       Distributor in accordance with Article 24.A.(6)(a), if the Covered Dispute
                                       is initiated by Distributor..

                                (b)    To initiate arbitration, S-L shall file a Demand with the AAA, along with a
                                       copy of the Distributor Agreement and all filing fees required by the AAA
                                       Rules, as hereinafter defined. S-L shall simultaneously send a copy of the
                                       Demand to the Distributor address set forth in this Agreement. The
                                       Demand must be filed with the AAA within the time period provided by
                                       the limitations periods set forth below in this Article or the statute of
                                       limitations applicable to the claim(s) set forth in the Demand, whichever is
                                       shorter. The date upon which the Demand is sent to the AAA shall be the
                                       date that the arbitration is initiated for purposes of the limitations period
                                       and/or statute of limitations applicable to the claim(s) asserted.

                 (7)            Selection of Arbitrator and Rules for Arbitration. Distributor and S-L agree that
                                any arbitration of a Covered Dispute shall be resolved by final and binding
                                arbitration through the AAA pursuant to its Commercial Arbitration Rules in
                                effect at the time of the filing of the Demand with the AAA (“AAA Rules”),
                                EXCEPT for the following:

                                (a)    The arbitration shall be conducted before a single arbitrator, unless all
                                       parties to the arbitration agree otherwise in writing, which arbitrator is to
                                       be appointed through the manner provided by the AAA Rules. No person
                                       shall serve as arbitrator for any matter in which that person has any
                                       financial or personal interest in the result of, or subject matter of, the
                                       proceeding or a past or present relationship with the parties or their
                                       counsel. Prior to accepting an appointment, the prospective arbitrator(s)
                                       shall disclose any circumstance likely to prevent a prompt hearing or to
                                       create an appearance or presumption of bias or conflict. Upon receipt of
                                       such information, the AAA will communicate the information to the
                                       parties for their comment and will appoint a new arbitrator if either party
                                       objects based on the information provided by the prospective arbitrator.
                                       Vacancies shall be filled in accordance with the AAA Rules.

                                (b)    The arbitration shall be held in or near the county in which the Territory is
                                       located, unless S-L and Distributor mutually agree in writing to some
                                       other location.

                                (c)    The arbitration hearing for a Demand that is subject to and qualifies for
                                       the Expedited Rules of the AAA in effect at the time the Demand is filed
                                       with the AAA shall last no longer than one hearing day (apportioned
                                       equally between the parties). The hearing for all other Demands shall last
                                       no longer than three total hearing days (apportioned equally between the



      SL Equity-5                                               25                                            25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 26 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                       parties), all of which shall be consecutive days absent agreement of
                                       Distributor and S-L.

                                (d)    At the arbitration hearing, either party may be represented by an attorney
                                       or other representative or by itself, himself or herself.

                                (e)    The arbitrator(s) shall maintain the confidentiality of the hearings unless
                                       the applicable law provides to the contrary. The arbitrator(s) shall have the
                                       authority to exclude witnesses, other than a party and the party’s
                                       representative(s), from the hearing during the testimony of any other
                                       witness. The arbitrator(s) also shall have the authority to decide whether
                                       any person who is not a witness may attend the hearing.

                                (f)    Unless the AAA Rules or the applicable law provides to the contrary, the
                                       arbitration may proceed in the absence of any party or representative who,
                                       after due notice, fails to be present or fails to obtain a postponement. An
                                       award shall not be made solely on the default of a party, but instead, the
                                       arbitrator(s) shall require the party who is present to submit such evidence
                                       as the arbitrator(s) may require for the making of an award.

                                (g)    Discovery requests shall be made pursuant to the AAA Rules.

                                (h)    The parties may file and the arbitrator(s) shall be authorized to hear and
                                       decide at any point in the proceedings any motion permitted by the Federal
                                       Rules of Civil Procedure, including, but not limited to: motions for
                                       protective orders; motions to dismiss; motions for summary judgment; and
                                       motions in limine.

                                (i)    The arbitrator(s) shall be the judge of the relevance and materiality of the
                                       evidence offered; conformity to legal rules of evidence shall not be
                                       necessary.

                                (j)    The arbitrator(s) may receive and consider the evidence of witnesses by
                                       affidavit but shall give it only such weight as the arbitrator(s) deems it
                                       entitled to after consideration of any objection made to its admission by
                                       the other party. All documents and affidavits to be considered by the
                                       arbitrator(s) shall be provided to the other party and the arbitrator(s) prior
                                       to the hearing.

                                (k)    The arbitration shall be subject to the same burdens of proof as if the
                                       Covered Dispute was being heard in federal district court.

                                (l)    To the extent any of the terms, conditions or requirements of this Article
                                       conflict with the AAA Rules or other applicable rules or laws, the terms,
                                       conditions and requirements of this Article shall govern.

                 (8)            Arbitration Award.


      SL Equity-5                                               26                                            25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 27 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                (a)    The arbitrator(s) shall make the award within thirty (30) days of the close
                                       of the hearing or as soon as possible thereafter, unless otherwise agreed by
                                       the parties or specified by the AAA Rules or applicable law. The award
                                       shall be in writing, setting forth an explanation for the award, and shall be
                                       signed by the arbitrator(s). All awards shall be executed in the manner
                                       required by law. The award shall be final and binding upon Distributor
                                       and S-L, and any judicial review or appeal shall be as provided by law.

                                (b)    The arbitrator(s) shall award relief only on an individual basis. The
                                       arbitrator(s) shall have the authority to award any damages, injunctive
                                       relief, or other relief, as otherwise permitted by applicable law and this
                                       Agreement. The arbitrator(s) shall not have the authority to make any
                                       award that is arbitrary and capricious or to award to S-L the costs of the
                                       arbitration that S-L is otherwise required to bear under this Article.

                 (9)            Delivery of Award to Parties. The parties shall accept as legal delivery of the
                                award the placing of the award or a true copy thereof in the mail addressed to a
                                party or its representative via certified mail, return receipt, personal service of the
                                award, or the filing of the award in any manner that is permitted by law.

                 (10)           Expenses and Fees. Unless otherwise precluded by applicable law, expenses and
                                fees shall be paid and/or allocated as follows:

                                (a)    S-L shall pay any filing fee required by the AAA, except that if the
                                       arbitration is demanded by Distributor, Distributor shall be required to pay
                                       $200.00 of the filing fee, which shall be paid by Distributor when the
                                       Demand is filed with the AAA as provided in Article 24.A(6). If
                                       Distributor does not pay the Two Hundred and No/100 Dollars ($200.00)
                                       to the AAA when the Demand is filed, the Demand shall be deemed to
                                       have been withdrawn by Distributor for all purposes.

                                (b)    S-L shall pay the arbitrator(s) fees.

                                (c)    Postponement and cancellation fees shall be payable, at the discretion of
                                       the arbitrator, by the party requesting or causing the postponement or
                                       cancellation.

                                (d)    The expenses of witnesses shall be paid by the party requiring the
                                       presence of such witnesses, including any witness fee or subpoena fees
                                       ordered or required by the arbitrator for such witnesses. All other ordinary
                                       and reasonable expenses of the arbitration, including hearing room
                                       expenses, travel expenses of the arbitrator and any witness produced at the
                                       arbitrator’s direction, shall be paid by S-L.

                                (e)    Each party shall pay its own attorneys’ fees, legal fees and expenses. The
                                       arbitrator(s) may award attorneys’ fees and other costs to a prevailing
                                       party if expressly provided by applicable law.


      SL Equity-5                                                27                                             25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 28 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                (f)    The allocation of expenses as provided for in paragraphs (a) through (e)
                                       above may not be disturbed by the arbitrator except where the arbitrator
                                       determines that a party’s claims were frivolous or were asserted in bad
                                       faith or as required by applicable law.

                 (11)           Enforcement. The award of the arbitrator(s) may be enforced under the terms of
                                the FAA to the extent applicable and/or under any applicable state law. If a court
                                determines that the award is not completely enforceable, the award shall be
                                enforced and binding on both parties to the maximum extent permitted by law.
                                Distributor and S-L shall be deemed to have consented that judgment upon the
                                arbitration award may be entered in any federal or state court having jurisdiction
                                thereof.

                 (12)           Interpretation and Application of Procedure. Except as set forth in Article
                                24.A(13), the arbitrator(s) shall interpret and apply these procedures as it relates
                                to the arbitrator’s powers and duties.

                 (13)           CLASS/COLLECTIVE ACTION/MULTIPLE PARTY WAIVER. TO THE
                                MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
                                DISTRIBUTOR HEREBY AGREES, ON ITS BEHALF AND ON BEHALF
                                OF ITS PAST, CURRENT AND FUTURE OWNERS, OFFICERS,
                                DIRECTORS,             EMPLOYEES,            SHAREHOLDERS,             MEMBERS,
                                MANAGERS,             PARTNERS,            PREDECESSORS,            SUCCESSORS,
                                BENEFICIARIES, ADMINISTRATORS, EXECUTORS, ESTATES,
                                ATTORNEYS, INSURERS, AGENTS, REPRESENTATIVES, AND
                                ASSIGNS, TO BRING ANY AND ALL CLAIMS, DISPUTES, SUITS
                                AND/OR CAUSES OF ACTION FOR A COVERED DISPUTE ONLY ON
                                AN INDIVIDUAL BASIS AND WAIVES ANY AND ALL RIGHTS TO: (1)
                                INITIATE OR MAINTAIN ANY CLAIM, DISPUTE, SUIT OR CAUSE OF
                                ACTION RELATING TO, OR ASSERTING, IN WHOLE OR IN PART,
                                ANY COVERED DISPUTE ON A CLASS ACTION BASIS, COLLECTIVE
                                ACTION BASIS, MULTIPLE PLAINTIFF BASIS OR REPRESENTATIVE
                                ACTION BASIS, EITHER IN COURT OR IN ARBITRATION, AGAINST
                                S-L AND/OR THE S-L PARTIES; (2) SERVE OR PARTICIPATE AS A
                                REPRESENTATIVE IN ANY SUCH CLASS ACTION, COLLECTIVE
                                ACTION, MULTIPLE PLAINTIFF OR REPRESENTATIVE ACTION; (3)
                                SERVE OR PARTICIPATE AS A MEMBER OF ANY SUCH CLASS
                                ACTION, COLLECTIVE ACTION, MULTIPLE PLAINTIFF OR
                                REPRESENTATIVE ACTION; OR (4) RECOVER OR RECEIVE ANY
                                DAMAGES OR RELIEF IN CONNECTION WITH ANY SUCH CLASS
                                ACTION, COLLECTIVE ACTION. Distributor further agrees that if it is
                                included within any such class, collective, multiple plaintiff or representative
                                action, it shall take all steps necessary to promptly and fully opt-out of the action
                                or refrain from opting in, as the case may be and Distributor agrees that no
                                arbitrator(s) shall have authority to: (1) order, authorize, or permit any notice or
                                information about an arbitration or any claims or defenses in an arbitration to be
                                sent to any class or group of persons other than the parties to the individual

      SL Equity-5                                                28                                           25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 29 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                                arbitration, provided that any party or the arbitrator may compel testimony of a
                                witness or the production of documents, material or information consistent with
                                the AAA Rules; or (2) order or require either party to produce any kind of contact
                                or other information for any class or group of current or former distributors of S-L
                                or the S-L Parties; or (3) consolidate an arbitration with any arbitration
                                proceeding brought by any other person or entity. Any Covered Dispute filed or
                                brought in court or arbitration as a class, collective, multiple plaintiff or
                                representative action shall be promptly dismissed by Distributor, or if not by the
                                court or arbitrator(s), and shall be decided in arbitration on an individual basis.
                                Any issue concerning the validity or enforceability of this waiver (including the
                                prohibition against class, collective, multiple plaintiff or representative action
                                arbitration) shall be decided by a court of competent jurisdiction and having
                                proper venue (forum) as provided in the this Agreement, and no arbitrator(s) shall
                                have any authority to consider or decide any issue concerning the validity or
                                enforceability of this waiver. Any issue concerning arbitrability of a particular
                                issue or claim pursuant to this dispute resolution provision (except for those
                                concerning the validity or enforceability of the waiver) must be resolved by the
                                arbitrator, not the court.

                 (14)           Interpretation. Any dispute regarding the scope, application, enforcement or
                                interpretation of the dispute resolution provisions and other procedures set forth in
                                this Article shall be governed by the FAA and to the extent the FAA is
                                inapplicable, the laws of the Commonwealth of Pennsylvania shall apply.

  B.             Choice of Forum. THE PARTIES, ON BEHALF OF THEIR DIRECTORS, OFFICERS,
                 EMPLOYEES, SHAREHOLDERS, AGENTS, REPRESENTATIVES, SUCCESSORS
                 AND ASSIGNS, AGREE THAT TO THE EXTENT ANY DISPUTE ARISES BETWEEN
                 THEM THAT IS NOT SUBJECT TO ARBITRATION, THE PARTY COMMENCING A
                 SUIT OR CAUSE OF ACTION SHALL FILE ANY SUCH SUIT OR CAUSE OF
                 ACTION ONLY IN THE FEDERAL OR STATE COURT HAVING JURISDICTION
                 OVER YORK COUNTY, PENNSYLVANIA.           THE PARTIES IRREVOCABLY
                 SUBMIT TO THE JURISDICTION OF ANY SUCH COURT AND WAIVE ANY
                 OBJECTION EITHER MAY HAVE TO THE JURISDICTION OR VENUE OF ANY
                 SUCH COURT.

  C.             Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
                 INTENTIONALLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
                 TRIAL BY JURY IN RESPECT OF ANY DISPUTE BASED ON THIS AGREEMENT
                 OR THE TERRITORY OR ARISING OUT OF THIS AGREEMENT OR ANY ACTS,
                 OMISSIONS, TRANSACTIONS OR COURSE OF DEALING HEREUNDER WHICH IS
                 NOT SUBJECT TO ARBITRATION.

  D.             Limitation of Claims. EXCEPT IF EXPRESSLY PRECLUDED BY LAW AND EXCEPT
                 FOR DISTRIBUTOR’S OBLIGATIONS TO INDEMNIFY S-L PURSUANT TO THIS
                 AGREEMENT, ANY AND ALL OTHER CLAIMS OR DISPUTES ARISING UNDER
                 OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP BETWEEN S-L
                 AND DISTRIBUTOR PURSUANT TO THIS AGREEMENT OR THE TERRITORY

      SL Equity-5                                                29                                           25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 30 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                 SHALL BE BARRED UNLESS AN ACTION IS COMMENCED WITHIN: (i) TWO
                 YEARS FROM THE DATE ON WHICH THE ACT OR EVENT GIVING RISE TO THE
                 CLAIM OR DISPUTE OCCURRED OR (ii) ONE YEAR FROM THE DATE ON
                 WHICH SUCH PARTY KNEW OR SHOULD HAVE KNOWN, IN THE EXERCISE OF
                 REASONABLE DILIGENCE, OF THE FACTS GIVING RISE TO SUCH CLAIM OR
                 DISPUTE, WHICHEVER FIRST OCCURS.

  E.             Further Limitation of Product Claims: NOTWITHSTANDING ANYTHING TO THE
                 CONTRARY CONTAINED IN THIS AGREEMENT, OR AS MAY BE PROVIDED BY
                 APPLICABLE LAW, ALL CLAIMS BY DISTRIBUTOR RELATING TO
                 AUTHORIZED PRODUCTS OR OTHER PRODUCTS MUST BE MADE, IN WRITING,
                 WITHIN TEN (10) DAYS AFTER DISTRIBUTOR FIRST LEARNS THE FACTS UPON
                 WHICH SUCH CLAIMS ARE BASED BUT IN NO EVENT LATER THAN NINETY
                 (90) DAYS AFTER RECEIPT OF SUCH PRODUCT BY DISTRIBUTOR. ALL SUCH
                 CLAIMS NOT MADE IN WRITING WITHIN THE SPECIFIED TIME PERIOD SHALL
                 BE DEEMED WAIVED. FURTHERMORE, DISTRIBUTOR’S EXCLUSIVE REMEDY
                 FOR ALL SUCH PRODUCT CLAIMS ARISING OUT OF THIS AGREEMENT SHALL
                 BE THE REPLACEMENT OF SUCH PRODUCTS BY S-L, OR, AT THE OPTION OF S-
                 L, RETURN OF THE PRICE AT WHICH DISTRIBUTOR PURCHASED THE
                 PRODUCT FROM S-L.

  F.             Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
                 CONTAINED IN THIS AGREEMENT, OR AS MAY BE PROVIDED BY
                 APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
                 OTHER FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT OR SPECIAL
                 DAMAGES OR DAMAGES FOR LOST PROFITS, LOST OVERHEAD AND/OR
                 PUNITIVE DAMAGES.

  G.             Service of Notice. Each party shall be deemed to have consented that any papers,
                 notices, processes or communications required, necessary or proper under this Article 24
                 or applicable law, including a notice for the initiation or continuation of an arbitration, for
                 any court proceedings or for the entry of a judgment on an award, may be served on a
                 party in accordance with the terms of Article 20. The parties may also consent to the use
                 of facsimile transmission, telex or other written forms of electronic communication to
                 give the required notices as long as such consent is memorialized in a writing signed by
                 the party to which such notice is to be delivered.


                                                  ARTICLE 25
                                                MISCELLANEOUS

  A.             Recitals. The recitals to this Agreement are incorporated by reference and made part of this
                 Agreement.

  B.             Survival. This Agreement shall be binding upon the parties hereto and their respective
                 officers, directors, employees, shareholders, heirs, representatives, successors and permitted
                 assigns.

       SL Equity-5                                        30                                             25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 31 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
  C.             Severability.

                 (1)            Any provision of this Agreement which is prohibited by, or unlawful or
                                unenforceable under, any applicable law of any jurisdiction shall be ineffective as to
                                such jurisdiction without affecting any other provision of this Agreement. To the
                                full extent, however, that the provisions of such applicable law may be waived, they
                                are hereby waived, to the end that this Agreement be deemed to be a valid and
                                binding Agreement enforceable in accordance with its terms.

                 (2)            Also, if any provision of this Agreement is found by a court of competent
                                jurisdiction or agency to be invalid or unenforceable: (i) the validity and
                                enforceability of the remainder of this Agreement shall not be affected; (ii) such
                                provision shall be deemed modified to the minimum extent necessary to make such
                                provision consistent with applicable law; and (iii) such provision shall be valid,
                                enforceable and enforced in its modified form.

  D.             Force Majeure. Neither S-L nor Distributor shall be liable to the other for failure to perform
                 its part of this Agreement when the failure is due to: acts of God (e.g., fire, flood,
                 earthquake, tornado, hurricane, etc.); acts of public enemy (terrorism or threats thereof, war,
                 sabotage, blockage, riot, civil disturbance or similar occurrence); strikes or labor
                 disturbances; or other such causes beyond the reasonable control of a party; provided that
                 such act or event is beyond the reasonable control of the party relying upon the act or event
                 and only to the extent that such act or event: actually prevents the performance or the
                 meeting of an obligation of such party; is not the result of the fault or negligence of such
                 party; could not have been avoided, prevented or mitigated through reasonable precaution;
                 and is reasonably unforeseeable.

  E.             Waiver: The failure in any one or more instances of a party to insist upon strict performance
                 of any provision of this Agreement or to exercise any right conferred in this Agreement shall
                 not be construed as a waiver of such provision or right, and the waiver by either party of a
                 breach of any provision of this Agreement shall not be construed as a waiver of a
                 subsequent breach of that provision. No waiver, except a waiver expressly set forth in this
                 Agreement, shall be effective unless it is in writing and signed by an authorized
                 representative of the waiving party.

  F.             Captions. Articles and other captions contained in this Agreement are for reference
                 purposes only and are in no way intended to describe, interpret, define or limit the scope,
                 extent or intent of any part of this Agreement.

  G.             Number and Gender. Where the context so indicates, the masculine shall include the
                 feminine and neuter, the singular shall include the plural and "person" shall include a
                 corporation, limited liability company, and other entities.

  H.             Governing Law. Except as otherwise expressly provided in this Agreement, the validity,
                 interpretation and performance of this Agreement, and any disputes or claims which arise


       SL Equity-5                                               31                                            25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 32 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                 between the parties, shall be governed by, subject to, and construed in accordance with, the
                 laws of the Commonwealth of Pennsylvania without giving effect to its conflicts of law or
                 choice of law provisions.

  I.             Entire Agreement. This Agreement contains the entire understanding of the parties with
                 respect to the subject matter hereof and supersedes, cancels and replaces all prior
                 agreements and commitments with respect thereto. There are no understandings, terms or
                 conditions, and neither party has relied upon any representation, expressed or implied, not
                 contained in this Agreement.

  J.             Amendment. No provision of this Agreement shall be modified, waived, terminated or
                 amended except by a written instrument executed by the parties.

  K.             Joint Effort. Preparation of this Agreement has been a joint effort of the parties and the
                 resulting document shall not be construed more severely against one of the parties than the
                 other.
                                                   ARTICLE 26
                      DISTRIBUTOR’S ACKNOWLEDGEMENTS/REPRESENTATIONS

  A.             Distributor agrees, understands and acknowledges that there are significant risks in any
                 business venture and that the primary factor in Distributor’s success or failure will be
                 Distributor’s and its director’s, officer’s and employee’s own efforts and skill. In addition,
                 Distributor acknowledges and agrees that S-L and its directors, officers, employees,
                 shareholders, agents and representatives have made no representation, warranty or guaranty
                 regarding the sales volume or profit which Distributor may derive from this Agreement, the
                 Territory or in its business operations conducted pursuant to this Agreement and have made
                 no representation, warranty or guaranty to Distributor other than the matters expressly set
                 forth in this Agreement and that Distributor has entered into this Agreement solely in
                 reliance on Distributor’s own independent investigation.

  B.             Distributor agrees, understands and acknowledges that, as a distributor under this
                 Agreement, it is an independent contractor and business and not an employee of S-L. As
                 such, neither it nor its employees will receive from S-L any benefits of the type typically
                 provided to an employee, including, without limitation, wages, overtime payments, pension
                 benefits, fringe benefits, insurance benefits, travel privileges or benefits, worker’s
                 compensation benefits, health and welfare benefits, Social Security benefits, unemployment
                 benefits or any other benefits whatsoever.            Instead, Distributor understands and
                 acknowledges that, to the extent desired, it will have to obtain and pay, for it and its
                 employees, all benefits and also, be required to pay all applicable taxes.

  C.             Distributor agrees, understands and acknowledges that this Agreement is not a franchise
                 agreement. This Agreement does not provide the Distributor with a franchise to sell or
                 distribute the Products under a marketing plan or system prescribed by S-L. The
                 Agreement does not allow the Distributor to conduct its business under, or in any way
                 use, S-L’s name, tradenames or trademarks or the tradenames or trademarks of any of the
                 Products.


       SL Equity-5                                        32                                            25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 33 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                 Distributor also agrees, understands and acknowledges that other distributors of S-L may be
                 granted distributor agreements at different times and in different situations and that the
                 provisions of such agreements may vary substantially from those contained in this
                 Agreement. Distributor’s obligations hereunder may differ substantially from those of other
                 distributors.

                 Distributor agrees, understands and acknowledges that S-L may, in its sole discretion, vary the
                 Suggested Operating Guidelines and requirements among distributors including, without
                 limitation, those relating to the territories, authorized products and authorized outlets.
                 Distributor agrees, understands and acknowledges that such variations may lead to different
                 costs and obligations among distributors.

                 Distributor further acknowledges, agrees, represents and warrants as follows:

                                It has carefully read this Agreement, it understands its terms and obligations, and it has
                                entered into this Agreement voluntarily and not in reliance on any promises or
                                representations by S-L other than those expressly set forth in this Agreement;

                                It is a ________     ___ ________ duly organized, validly existing and in good
                                standing under the laws of the ___________     __ ;

                                Distributor agrees to, and shall, maintain its status as a _        __________________
                                throughout the term of this Agreement;

                                It is not subject to any restrictions whatsoever which would prevent it from entering into
                                or carrying out its obligations under this Agreement;

                                It possesses all consents, licenses, permits, approvals, authorizations and certificates
                                necessary and required for performing this Agreement;

                                It and its employees possess the proper skill, training, experience and background so as
                                to be able to perform its obligations under this Agreement in a competent, proper and
                                professional manner;

                                It and its employees are compliant with all applicable immigration laws, including, but
                                not limited to, the “I-9” requirements, 8 U.S.C. §§ 1324, et seq., and 8 C.F.R. §§ 274a, et
                                seq.;

                                It must give its written consent to be represented in any permitted lawsuit, action,
                                arbitration or other proceeding against S-L and it will not represent anyone else in any
                                lawsuit, action, arbitration or other proceeding against S-L.

                                It has made a significant investment in its business and will continue to maintain
                                such investment;



      SL Equity-5                                                 33                                             25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 34 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
                 10.            It has carefully reviewed, examined and studied this Agreement and understands
                                each of its provisions; and

                 11.            It has been advised to consult an attorney and certified public accountant of its
                                choice before executing the Agreement, and has been given the opportunity to do so,
                                in order to, among other things, review the legal and accounting requirements and
                                the effects of entering into this Agreement and being an independent contractor and
                                business and to determine its tax reporting obligations.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
                                           [SIGNATURES ON FOLLOWING PAGE]




      SL Equity-5                                               34                                           25JAN18
             Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 35 of 39
'*(,1(+ #) $( &-0( 9"./ 478 5346:     #NFKW0R9Z0DEQR5v1
IN WITNESS WHEREOF, S-L and Distributor have hereunto set their hands and seals as of the
day and year first above written.

                                         S-L Distribution Company, LLC



                                          By:__________
                                              Bruce J Myers                   ________ ________

                                                      VP-Distribution Company




                                          Distributor:



                                          '*(,1(+ #) $( &-0( 9"./ 478 5346:


                                          By: _______________                       ____________




 SL Equity-5                               35                                                25JAN18
     Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 36 of 39
                              #NFKW0R9Z0DEQR5v1
Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 37 of 39
Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 38 of 39
                                       SCHEDULE B
                                   AUTHORIZED OUTLETS
                                      ROUTE # 808942

Following are the Authorized Outlets for Route # 808942:




agrees that the above listed outlets as indicated in the Authorized column represent the only outlets
to which it has been granted exclusive rights.

                                       Distributor:


April 06, 2018                          '*(,1(+ #) $( &-0( 9"./ 478 5346:
                                       By:




   Case 3:18-cv-00150-KDB-DSC Document 515-2 Filed 10/15/19 Page 39 of 39
